STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re REMSING, Minors.                                               May 19, 2016

                                                                     No. 329945
                                                                     Branch Circuit Court
                                                                     Family Division
                                                                     LC No. 13-004946-NA


Before: MURPHY, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the order terminating her parental rights to the
minor children WR and CR under MCL 712A.19b(3)(c)(i) (conditions of adjudication continue
to exist) and (g) (failure to provide proper care or custody). We affirm.

        Respondent’s parental rights to three other minor children were terminated on November
21, 2011. WR was born thereafter on May 1, 2013. The trial court removed WR on January 22,
2014, because of respondent’s failure to adequately treat her mental health problems, domestic
violence between her and the children’s father, and respondent’s failure to provide suitable
housing. Respondent showed progress and the situation substantially improved by late 2014.
CR was born on September 9, 2014, and petitioner did not petition for his removal because there
was no concern that CR was placed at risk of harm in respondent’s custody. WR was returned to
respondent on December 4, 2014. However, WR and CR were both removed from respondent’s
custody on January 27, 2015, because of her mental health issues and her inability to maintain
housing. Respondent’s compliance with services and her interaction with the minor children
regressed through 2015, resulting in termination of her parental rights. The father voluntarily
relinquished his rights to WR and CR on August 31, 2015, and he is not a party to this appeal.

        On appeal, respondent challenges the trial court’s findings with respect to the statutory
grounds for termination and the children’s best interests. If a trial court finds that a single
statutory ground for termination has been established by clear and convincing evidence and that
it has been proved by a preponderance of the evidence that termination of parental rights is in the
best interests of a child, the court is mandated to terminate a respondent's parental rights to that
child. MCL 712A.19b(3) and (5); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013); In
re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “This Court reviews for clear error the
trial court's ruling that a statutory ground for termination has been established and its ruling that
termination is in the children's best interests.” In re Hudson, 294 Mich. App. 261, 264; 817
NW2d 115 (2011); see also MCR 3.977(K). “A finding is clearly erroneous if, although there is

                                                -1-
evidence to support it, we are left with a definite and firm conviction that a mistake has been
made.” In re HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009). In applying the clear error
standard in parental termination cases, “regard is to be given to the special opportunity of the
trial court to judge the credibility of the witnesses who appeared before it.” In re Miller, 433
Mich. 331, 337; 445 NW2d 161 (1989).

       Termination of parental rights is proper under MCL 712A.19b(3)(g) where “[t]he parent,
without regard to intent, fails to provide proper care or custody for the child and there is no
reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.” With regard to MCL 712A.19b(3)(g), the trial
court found that respondent had failed to provide the minor children with a suitable home
environment and that she engaged in relationships involving domestic violence. These findings
were not clearly erroneous.

        Before respondent’s relationship with the father, she and a boyfriend had a violent
relationship. And, respondent’s relationship with the father was tumultuous. Their marriage
counselor described it as “toxic.” In May 2012, the father threw a bag at respondent in the street,
causing her to fall. Respondent bit the father in July 2013. On January 7, 2014, after a domestic
dispute, the father asked the police to take respondent to a psychiatric hospital. Respondent and
the father screamed at each other in WR’s presence. Although their relationship improved in late
2014, it worsened some months later. There was evidence that the father threw CR into
respondent. On April 1, 2015, respondent told the DHHS that she had been involved in a
physical altercation with the father, resulting in him having scratches all over his body. After an
argument with respondent on July 4, 2015, the father threw her belongings outside. We find that
this domestic violence prevented respondent from providing the minor children with proper care
and custody. Further, although respondent ended her relationship with the father before her
rights to WR and CR were terminated, she immediately began a relationship with a man who,
according to the DHHS, had an extensive and violent criminal history. Respondent testified at
the termination hearing that she could not control whether she entered into a relationship with
someone. Moreover, respondent herself was charged with assault for threatening a DHHS
worker after the termination petition was filed. Therefore, there was no reasonable likelihood
that respondent would rectify domestic violence issues within a reasonable time.

        Additionally, respondent exhibited an inability to maintain suitable housing. Although
she frequently lived with the father, she often lived with family, friends, or in a shelter. The
DHHS was not always made aware of where respondent was living. Respondent was also unable
to maintain stable employment that would allow her to maintain housing. She did not bring
necessities for the minor children during visits, indicating that she was incapable of providing for
their needs. And, there was no reasonable likelihood that respondent would be able to provide
the minor children a suitable home within a reasonable time. Her employment at a fast-food
restaurant was terminated after she made threats, while at work, to tear the face off of a certain
DHHS worker. Although there was evidence that respondent obtained an apartment as of
October 1, 2015, she admitted that she did not pay rent. Rather, her boyfriend, whom she had
known for approximately one month, paid the rent. And the minor children’s names were not on
the lease. Except for brief progress for a few months in late 2014, respondent exhibited a
chronic failure to participate and benefit from services. Given the duration of the case, the extent
of the services offered, and respondent’s steadfast refusal to acknowledge personal responsibility
                                                -2-
for the barriers to reunification, we conclude that there was no reasonable likelihood that she
would participate or benefit from services within a reasonable time, further supporting
termination. See In re LaFrance Minors, 306 Mich. App. 713, 729; 858 NW2d 143 (2014). For
the above reasons, the trial court did not clearly err in terminating respondent’s parental rights
under MCL 712A.19b(3)(g). Because only a single statutory ground need be established to
support termination, we decline to address respondent’s arguments in connection with MCL
712A.19b(3)(c)(i).

        With respect to the trial court’s best-interests determination, we place our focus on the
child rather than the parent. In re Moss, 301 Mich. App. at 87. The trial court may consider such
factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted).

        The trial court found that termination was in the minor children’s best interests because
respondent did not interact with them during visits, they had been in foster care for most of their
lives, they flourished in foster care, and they needed permanency and stability. The trial court
did not clearly err in so finding. For most of the case, respondent was more concerned about her
relationship with the father than she was in caring for the minor children. As of May 30, 2014,
she only attended approximately one-third of her scheduled visits. Respondent often arrived late
and left early. She frequently needed prompting to complete parenting tasks. Although
respondent’s interactions with the minor children improved in late 2014, they worsened in
January 2015 and remained inadequate. She refused to provide them with their needs. Rather
than interact with WR and CR, respondent sat on the couch or smoked cigarettes and watched
other people interact with them. Respondent did not take full advantage of opportunities to visit
the minor children. As of July 31, 2015, she missed 19 of 66 scheduled visits. After August 31,
2015, respondent did not visit the children at all. Respondent testified that she thought that after
August 31, 2015, she was not permitted to visit the children. But, a DHHS employee testified
that respondent was explicitly told on August 31, 2015, to contact the DHHS to arrange visits.
Respondent never did so and admitted that she never tried. Thus, it is apparent that she had no
bond with the minor children. In contrast, the minor children were well-bonded to their foster
parents. The foster parents provided for the children’s needs and were willing to adopt them.
The DHHS reported on June 4, 2015, that it was “amazing to see the difference in [the
children’s] behaviors and demeanor with the foster family compared to their biological parents.”
See In re Olive/Metts, 297 Mich. App. at 41-42; In re White, 303 Mich. App. 701, 714; 846 NW2d
61 (2014). In addition, respondent’s failure to comply with the case service plan, her inability to
maintain suitable housing, and her constant involvement in domestic violence supported the trial
court’s ruling that termination was in the minor children’s best interests. We find no clear error.

       Affirmed.



                                                             /s/ William B. Murphy
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Amy Ronayne Krause


                                                -3-